            Case 1:18-cr-00469-TSE Document 1 Filed 10/18/18 Page 1 of 1 PageID# 1


AO 91 (Rev, 11/11) Criminal Complaint


                                     United States District Court
                                                               for the

                                                   Eastern District of Virginia

                  United States of America
                               V.


           JOHN CHRISTOPHER NICHOLS,                                                                                    I'"'I
                                                                     Case No.        1:18-MJ-50ir—




                          Defendant(s)


                                                CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 January 25, 2018              in the county of              Fauquier          in the
      Eastern          District of           Virginia         ,the defendant(s) violated:

            Code Section                                                    Offense Description
18U.S.C. Section 922(o)                        Defendant unlawfully, knowingly, and intentionally possessed a machinegun.




         This criminal complaint is based on these facts:


(See attached affidavit.)




         □ Continued on the attached sheet.


              Reviewed by
                                                                                            Complainant's signature
     AUSA Nicholas Murphy, II
         SAUSA William Reed                                                       Zachary D. Mikkeison, Special Agent, ATF
                                                                                             Printed name and title


Sworn to before me and signed in my presence.
                                                                                                             M.
                                                                                     JQTereaa-Caffotr B u 0 h a n a n
Date:             10/18/2018                                                          United States Magistrate Judge
                                                                                               Judge's signature

City and state:                         Alexandria, VA                      Hon. Theresa Carroll Buchanan,U.S. Magistrate Judge
                                                                                             Printed name and title
